Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 55-57, 65-67, 69, 70, 92 and 93 are cancelled.  Claims 1-54, 58-64, 68, 71-91, and 94-96 are pending. 

Priority
This application is a 371 of PCT/CN2019/081840 04/09/2019.
Acknowledgment is made of applicant's claim for foreign priority based on application CHINA 201810312040.8 04/09/2018.

Election/Restrictions
Applicant’s election without traverse of Group IV (claims 64, 68, 71-83, and 85-91) drawn to drawn to a compound and composition of formula (IV), and the species SIAIS 171132, 3-(4-((5-aminopentyl)thio)-1-oxoisoindolin-2-yl)piperidine-2,6-dione (shown below), in the reply filed on 7/22/22 is acknowledged.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claims 1-54, 58-63, 84, and 94-96 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  The requirement is deemed proper and is therefore made FINAL.  
Claims 74-81 and 85 are withdrawn from further consideration as being drawn to a nonelected species.
Claims 64, 68, 71-73, 82, 83, and 85-91 are examined herein insofar as they read on the elected invention and species.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 71 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 71 recites the limitation “wherein the W represents COOR, NH2, N3, CHO, halogen, methanesulfonyloxy, trifluoromethanesulfonyloxy, or p-toluenesulfonyloxy”.  However, claims 64, from which it depends, recites “wherein -W- represents hydrogen, a leaving group, CHO, COOHR or NH2”.  Thus, the dependent claim recites moieties that are not encompassed by the narrower independent claims (e.g. COOR, N3, etc.).  Therefore, there is insufficient antecedent basis for this limitation in the claim.

Claims 82 and 83 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 82 and 83 include compounds that have W-groups that are not encompassed by the limitation in claim 64, from which they depend.  For example, the compound 4-((2-(2-azidoethoxy)ethyl)thio)-2-(2,6-dioxopiperidin-3-yl)isoindoline-1,3-dione, reproduced below, has an azido function, which is not encompassed by claim 64.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The Applicant is requested to survey the entirety of claim 82 and rectify all instances of this.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 64, 68, 71-73, 82, 83, and 85-91 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (WO 2017/176958 A1) in view of Crew et al. (US 2018/0099940 A1).
The instant claims are generally drawn to a compound and a composition of the compound shown below and an additional cancer therapeutic.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Wang et al. discloses the development of protein degrading compounds (see, for example, the title and the whole document) such as those made based on thalidomide-analog-scaffolds/phthalimides (see, for example, [0002]-[0004], [0698] and throughout the document) for the treatment of cancers (see, for example, [0001] and the whole document).
Wang et al. teaches specific compounds useful for this task including 3-(4-(5-aminopentyl)-1-oxoisoindolin-2-yl)piperidine-2,6-dione (shown below; see, for example, compound 9 on pg. 26) which differs from the instant compound only in the sulfur atom at the instant position “R”.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Wang et al. also discloses the variant 4-((5-aminopentyl)amino)-2-(2,6-dioxopiperidin-3-yI)isoindoline-1,3-dione which has the instant core type with the elected species of side chain and a nitrogen (i.e. a heteroatom) linking said side chain (see, for example, compound 13 on pg. 27) and N-(2-(2-(2-aminoethoxy)ethoxy)ethyl)-2-((2-(2,6-dioxopiperidin-3-yl)-1,3-dioxoisoindolin-4-yl)oxy)acetamide which showcases a different heteroatom in the same location linking the side chain to the core (see, for example, compound 73 on pg. 40).  Thus, Wang et al. discloses the same core and side chain as the instant compound, and teaches that the atom linking the two can be different common atoms.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
  
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Wang et al. discloses methods of preparing the taught compounds comprising modifying structures analogous to the instant compound III (see, for example, the Examples starting on pg. 160).
Wang et al. does not specifically disclose the elected species of degrader or the additional active agent.
Similar to wang et al., Crew et al. discloses the development of protein degrading compounds based on thalidomide-analog-scaffolds/phthalimides, e.g. for the treatment of cancer, which can have a variety of atoms attaching the linking group to the phthalimide including carbon, nitrogen, oxygen, and sulfur (see, for example, the Figures, Examples, Claims, and the whole document).  A relevant example is rac-N-((1r,4r)-4-(3-chloro-4-cyanophenoxy)cyclohexyl)-4-(4-(2-((2-(2,6-dioxopiperidin-3-yl)-1,3-dioxoisoindolin-5-yl)thio)ethyl)piperazin-1-yl)benzamide (i.e. Compound 543; see, for example, Figure 7 and pg. 59), which has a sulfur atom joining the linker to the phthalimide moiety.

    PNG
    media_image6.png
    96
    334
    media_image6.png
    Greyscale

Thus, Crew et al. teaches that the attaching atom between the linker and the phthalimide core can beneficially be a variety of atoms, including sulfur.
Crew et al. additionally teaches that the degradation compounds can be administered as a composition and administered with additional active agents (see, for example, [0331], claim 28, and the whole document), and teaches preparation methods, including those starting with compounds similar to instant formula III (see, for example, the Examples).
It would have been obvious to one of ordinary skill to make and use the elected species of degrader and to use an additional active agent because the prior art teachers all of the individual elements.
One of ordinary skill would have been motivated to make and use the instant species of compound because the prior art teaches the making and use of similar protein degraders, teaches the same compound with the only difference being the sulfur atom attached to the linker, and teaches that said linker position can beneficially use sulfur atoms.  One of ordinary skill would have applied the teachings of the prior art to the compounds disclosed therein, would have made the elected species during the routine experimentation as disclosed therein, and would have done so with a reasonable expectation of success.
One of ordinary skill would have made a composition of the instant election and would have used an additional active agent because the prior art taught that such goals and methods were obvious.  Further, a skilled practitioner would be aware of the Goldie-Coldman hypothesis:
a mathematic model that predicts that tumor cells mutate to a resistant phenotype at a rate dependent on their intrinsic genetic instability. The probability that a cancer would contain drug-resistant clones depends on the mutation rate and the size of the tumor. According to this hypothesis, even the smallest detectable cancers would contain at least one drug-resistant clone; therefore, the best chance of cure would be to use all effective chemotherapy drugs; in practice, this has meant using two different non–cross-resistant chemotherapy regimens in alternating cycles.
and would, therefore, be motivated to use combination therapies of multiple drugs in the treatment of antineoplastic disorders.

The limitation drawn to “for use as a medicament”, “for use in prevention and/or treatment of a cancer”, “wherein the cancer is selected from the group consisting of …”, etc. are considered intended use of a composition.
It is respectfully pointed out that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish from each other. If the prior art structure is capable of performing the intended use, it then meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The prior art clearly discusses the use of the compounds therein for methods of treatment, and therefore they meet all of the concrete limitations set forth in the instant claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 64, 68, 71-73, 82, 83, and 85-91 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-74 and 77-79
4, 58-64, 68, 71-91, and 94 of copending Application No. 17/046,690. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to the compound shown below as described in claim 64:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
.
The copending claims are generally drawn to compounds such as the one shown below:

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

and are exemplified by compounds such as 3-(4-((6-(methylamino)hexyl)thio)-1-oxoisoindolin-2-yl)piperidine-2,6-dione (shown below) which anticipates most of the instant claims.  Thus, the copending claims make the instant claims obvious.

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 55-57, 65-67, 69, 70, 92 and 93 are cancelled.  Claims 1-54, 58-63, 74-81, 84, 85, and 94-96 are withdrawn.  Claims 64, 68, 71-73, 82, 83, and 85-91 are rejected.  No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jason Deck/Examiner, Art Unit 1627